Case 1:15-cv-05814-.]PO Document 139-2 Filed 11/26/18 Page 1 of 3

Exhibit §

[€Dl

CaS€ 1215-CV-05814-.]PO

Creative IT Consulting, LLC

316 Cromwell CT
Westmont, IL 60559-2687

Document 139-2

 

Jean Wilson

The Expen'ential Agency
875 N. Michigan Ave.
Suite 2929

Chicago, lL 6061 l

 

Please detach top portion and return with your payment.

Filed 11/26/18 Page 2 of 3

lnvoice

   

        
    
 

Date
09/30/2013

lnvoice No.

1852

Due Date
09/30/2013

Terms

   

     

Due on receipt

 

Enclosed

Amount Due

$2,250.00

 

 

/\>

 

Account Summary

 

08/31/2013 Balance Forward $6,006.12
09/28/2013 Payment received -6,006.12
New charges (see details below) 2,250.00
Total Amount Due $2,250.00
Date Activity # of Hours Rate Amount
09/04/2013 -Lauren PC: Installed Windows updates, Adobe/Firefox Flash update, ran 7 :30 125.00 937 .50
manual cleanup of temp files/data.
-Cathen`ne old PC: Installed new SSD and RAM. Installed Windows 7
64bit OS and all necessary software (this work was done offsite over the
weekend).
-Alyce: Setup rebuild PC on network and setup profile for Alyce (outlook,
network pn`nter, etc).
-Alyce PC (recently new pc): took away from her desk and prepping it for
use by Amanda (setup outlook sync her 24gb of email, etc).
-Server Maintenance: Backups, Event logs, HD Space, etc. - David Tuma
09/11/2013 -Server Maintenance: Backups, Event Logs, HD Space, etc. 6:30 125.00 812.50

 

-Amanda: Setup new pc in office, migrated data and settings from old
computer to new computer Setup her old computer at an empty desk.
-Media PC: Had to rebuild the PC due to a mishap with power
settings Setup the PC to turn off automatically at night and turn on
automatically in the morning Also setup the screens to turn off AFTER
the pc turns off. But the screens must be turned on manually in the
moming.

Also.. there was a required update to the firmware of the screens that l
installed (they turned on with the waming to update). - David Tuma

Continue to the next page

 

 

 

 

 

 

CREAT|VE lT - 00079

 

Case 1:15-cv-05814-.]PO Document 139-2 Filed 11/26/18 Page 3 of 3

Page 2 of2
Date Activity # of Hours Rate Amount
09/17/2013 -Nicole D email issue resolved l:OO 125.00 125.00

-Media PC glitch resolved

-Helped Jean setup 2 new iphones - David Tuma
09/25/2013 -Robin PC Cleanup: Deleted unnecessary data, cleaned up profiles, 2:30 125.00 312.50
upgraded software, etc.

-Elizabeth Email issue: Resolved suppression list email issues

-Cloud: Email discussion with Jean regarding cloud services - David
Tuma

09/30/2013 -Chelsea PC: Remoted into her computer, investigated a bit. Ran manual 0:30 125.00 62.50
cleanup Tested Tenninal server access, outlook, intemet etc. Found no
major issues. - David Tuma

 

 

 

 

Total Of New Charges $2,250.00
Total Amount Due $2,250.00

 

 

 

 

 

CREAT|VE lT - 00080

